Exhibit 10.2

 

Staples Leadership Team

Tax Services Reimbursement

 

•                  Staples will reimburse each member of the Staples Leadership
Team for up to $5,000 of tax services from a pre-approved list of approximately
ten certified public accounting firms (not to include the Company’s auditors),
with the CEO and Chairman each eligible to be reimbursed for up to $50,000 of
services.  All such reimbursements shall be “grossed up” to reflect any tax a
recipient must pay on the reimbursement.

 

•      The services will include, but not be limited to, tax preparation and
planning services and estate planning services.

 

•      The list of pre-approved C.P.A. firms will be selected by the CFO.

 

•      The CFO will ensure adherence to maximum reimbursement levels.

 

•                  At the first regularly scheduled committee meeting after
April 15 of each year, the CFO will report to the committee on usage of this
benefit (on a tax year basis).

 

•                  In the event the CEO, upon consultation with the Compensation
Committee, decides it is best to terminate this benefit to the Staples
Leadership Team, each individual who would have otherwise been eligible to
receive expense reimbursement shall instead receive the benefit as additional
annual compensation.

 

--------------------------------------------------------------------------------